Title: From Thomas Jefferson to John Jay, 14 January 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Jan. 14. 1789

In my letter of the 11th I have said nothing of the Arret explanatory of that of Sep. 28. on the subject of whale oils, which my letter of Nov. 19. gave you reason to expect. Tho this explanatory arret has been passed so long ago as the 7th. of December it has not been possible for me to obtain an authentic copy of it till last night. I now inclose that to you with a copy of a letter to me from Mr. Necker on the subject. The reception of our oils in the mean time is provided for by an intermediate order. You will observe that in the Arret it is said to be passed ‘provisoirement,’ and that Mr. Neckar expressly holds up to us, in his letter, a repeal whenever the national fishery supplies their wants. The Arret however is not limited in it’s duration, and we have several chances against it’s repeal. It may be questioned whether Mr. Necker thinks the fishery worth the expence. It may be well questioned whether, either with or without encouragement, the nation whose navigation is the least economical of all in Europe, can ever succeed in the whale fishery which calls for the most rigorous economy. It is hoped that a share in the legislation will pass immediately into the hands of the States general, so as to be no longer in the power of the Commis of a bureau, or even of his minister to smuggle a law thro’ unquestioned; and we may even hope that the national demand for this oil will increase faster than both their and our fisheries together will supply. But in spite of all these hopes, if the English should find means to cover their oils under our name there will be great danger of a repeal. It is essential then that our government take effectual measures to prevent the English from obtaining genuine sea-papers, that they enable their Consuls in the ports of France (as soon as they shall be named) to detect counterfeit papers, and that we convince this government that we use our best endeavors with good faith, as it is clearly our interest to do. For the rivalship of the English is the only one we have to fear. It had already began to render our oils invendible in the ports of France. You will observe that Mr. Necker renews the promise of taking off the 10. sous pour livre at the end of the next year.

Oczakow is at length taken, by assault. The assailants were 14,000, and the garrison 12,000 of whom 7000 were cut to pieces before they surrendered. The Russians lost 3000 men. This is the Russian version, of which it is safe to believe no part, but that Oczakow is taken.—The Speaker of the English house of commons having died suddenly, they have chosen Mr. Grenville a young man of 27. years of age. This proves that Mr. Pitt is firm with the present parliament. I have the honor to be with sentiments of the most perfect esteem & respect, Sir, your most obedient & most humble servt.,

Th: Jefferson

